

	

		II

		109th CONGRESS

		2d Session

		S. 2269

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2006

			Mr. DeWine (for himself,

			 Mr. Voinovich, and

			 Mr. Nelson of Florida) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To designate the Federal building and United States

		  courthouse located at 200 West 2nd Street in Dayton, Ohio, as the Tony

		  Hall Federal Building and United States Courthouse.

	

	

		1.Designation of Tony Hall

			 Federal Building and United States CourthouseThe Federal building and United States

			 courthouse located at 200 West 2nd Street in Dayton, Ohio, shall be known and

			 designated as the Tony Hall Federal Building and United States

			 Courthouse.

		2.ReferencesAny reference in a law, map, regulation,

			 document, paper, or other record of the United States to the Federal building

			 and United States courthouse referred to in section 1 shall be deemed to be a

			 reference to the Tony Hall Federal Building and United States

			 Courthouse.

		

